OPINION OF THE COURT
Kupferman, J. P.
Defendants appeal from an order and judgment allowing partial summary judgment in favor of plaintiff on her constitutional claims against Consolidated Edison Company of New York (Con Ed), and the Public Service Commission (PSC) (110 Misc 2d 24).
The judgment held that Con Ed’s denial of plaintiff-respondent’s application for residential utility service constituted “State action,” depriving respondent of a property right protected under the due process clauses of both the New York State (Art I, § 6), and the United States (14th Arndt) Constitutions. The Fourteenth Amendment claim is asserted pursuant to section 1983 of title 42 of the United States Code.1
Special Term predicated liability against the PSC on the theory that the commission’s failure to have promulgated regulations which would have required that first-time applicants be afforded procedural due process safeguards before their applications for residential service could be denied, constitutes “State action”.
We hold that the acts of Con Ed in denying respondent’s application, under the circumstances of this case, constitute private action not properly attributable to the State of New York, and that the inaction of the PSC in its rule-making capacity affords an insufficient predicate to support a finding of “State action”. Therefore, the judgment and order should be reversed, and judgment entered dismissing respondent’s first two causes of action with prejudice.
Plaintiff-respondent Montalvo, in her own right and on behalf of her eight minor children, maintains this action seeking declaratory and injunctive relief as well as both *391compensatory and punitive damages2 for personal and economic injuries allegedly suffered as a result of being deprived of utility service for two extended periods totaling approximately 42 days.
On October 15, 1978, according to the complaint, the Montalvos moved from an apartment on Fox St. to one on Davidson Ave., both in The Bronx. Con Ed admits that when respondent applied for gas and electric service in her own name at the new address, Con Ed denied her applicatian on the ground that utility charges from her Fox St. apartment remained past due.
Respondent maintains that the landlord of the Fox St. premises, Ramon Lopez, agreed that, under the terms of their oral, month-to-month lease, utility charges would be included in the rent. Lopez is named as a defendant in this action, but is not a party to this appeal.
Respondent submits that she attempted to explain to Con Ed personnel at the time her application was denied that the Fox St. charges were against the landlord’s account and not her obligation under their lease, but was unsuccessful. Montalvo spoke only Spanish at that time. She states in her complaint that at no time was she afforded the opportunity to present her dispute to Spanish-speaking personnel of Con Ed.
After Con Ed denied respondent’s application, she obtained an advance on her entitlement from the Department of Social Services (DOSS), and paid in full the $387.40 that Con Ed was then demanding. Con Ed began furnishing gas and electric service at the Davidson Ave. address on November 10, 1978.
On November 13,1978, Con Ed rendered a “final bill” to respondent for utility charges from the Fox St. apartment seeking an additional $520. In December, respondent made a $52 partial payment which Con Ed posted against the Fox St. account. Respondent asserts that she intended the payment to be applied against her account at Davidson Ave.
*392In January, 1979, respondent received a notice from Con Ed stating that if she did not pay the sum of $132.60 within two business days, electric service at the Davidson Ave. address would be discontinued. As a result of respondent’s failure to make that payment, electricity was shut off at the Davidson Ave. apartment from January 10 until January 26, 1979.
After counsel from the Legal Aid Society interceded with the PSC on respondent’s behalf, the PSC directed Con Ed to restore service to the Montalvos, to refund the amount previously collected for the Fox St. arrearages, and to cancel the remaining claim against respondent for the Fox St. arrearages. Con Ed complied in all respects.
The thrust of respondent’s constitutional claims is that she was not afforded notice of any procedure for contesting her liability with respect to the Fox St. arrearages before her application was denied. She alleges that in fact no such procedure then existed, but the PSC refers us to regulations, then in effect, which set forth a procedure for resolving disputes over billings.3 Thus, if denial of due process were applicable, respondent’s claim would be grounded on lack of notice of the existence of the procedure.
Respondent alleges that Con Ed never advised her of any grievance procedure or even of the existence of the PSC. She states that Con Ed personnel told her to get an advance from DOSS to pay the charges which were her responsibility because she used the electricity.
Respondent argues that by the enactment of section 12 of the Transportation Corporations Law4 the Legislature created an entitlement to residential electric service upon *393written demand, subject to certain conditions. Respondent characterizes this entitlement as a property right protected against deprivation as a result of State action under both due process clauses. Inasmuch as we find that the threshold requirement of State action is not met by the conduct of either Con Ed or the PSC, we do not consider whether section 12 of the Transportation Corporations Law creates such a protected right.
Special Term denied motions by Con Ed and the PSC to dismiss the first two causes of action, granted respondent’s cross-motion for partial summary judgment, and severed for trial the remaining tort causes of action against Con Ed and Lopez. However, the court granted the PSC’s motion to dismiss only to the extent of dismissing the damage claim without prejudice, but granted respondent leave to renew the cause in the Court of Claims.* **5 Special Term declared that Con Ed’s acts constituted “State action” for due process purposes, relying on Bronson v Consolidated Edison Co. of N. Y. (350 F Supp 443) for the dictum that Con Ed furnishes power as an agent of the State of New York. The decision stated that Con Ed’s failure to afford respondent procedural due process protections before denying her op~ plication directly caused her alleged injuries.
Procedural due process safeguards apply only where the aggrieved party can show deprivation of a protected right as a result of “State action”. Purely private conduct is not subject to the requirements of due process. Analysis of the cases deciding State action uel non suggests that the degree of State involvement required before due process will be deemed applicable varies with the factual setting. A stricter scrutiny of State involvement will be applied in a case involving racial discrimination in housing like Shelley v Kraemer (334 US 1), cited by Special Term, than in cases involving only property rights.
*394The inquiry set by the United States Supreme Court for deciding whether the acts of a public utility are attributable to the State for Federal due process purposes is “whether there is a sufficiently close nexus between the State and the challenged action of the regulated entity so that the action of the latter may be fairly treated as that of the State itself.” (See Jackson v Metropolitan Edison Co., 419 US 345, 351, citing Moose Lodge No. 107 v Irvis, 407 US 163.)
A further inquiry in deciding whether actions undertaken by private entities should be attributed to the State for due process purposes is whether the private entity is performing a public function exercising powers traditionally reserved exclusively to the State. (See Jackson v Metropolitan Edison Co., 419 US, at p 352; but see Flagg Bros. v Brooks, 436 US 149, 172, n 8 [Stevens, J., dissenting] [rejecting the requirement of exclusivity in favor of an inquiry “whether a particular action is a uniquely sovereign function”]; see, also, Sharrock v Dell Buick-Cadillac, 45 NY2d 152, 162 [resolving a dispute over lien foreclosure is an exclusively governmental function].)
To establish the required nexus between the State and the challenged action, for Fourteenth Amendment purposes, where the impetus for that conduct is private, a showing is required that the State has put its own weight behind a practice by ordering it. (See Jackson v Metropolitan Edison Co., 419 US, at p 357.) The mere fact that a State permits an action while not compelling it, is insufficient under the Fourteenth Amendment to convert otherwise private conduct into State action. (See Flagg Bros. v Brooks, 436 US, at p 165.)
Respondent advances numerous grounds on which to predicate a finding of State action, among them, Con Ed’s monopoly status within its franchise area, the high degree of State regulation, and the enactment of section 12 of the Transportation Corporations Law, which, respondent argues, “creates a duty not existing at common law, thereby imparting State action.” Respondent finally argues that New York State has delegated to Con Ed the traditional State function of dispute resolution.
*395The United States Supreme Court has rejected each of respondent’s grounds as insufficient to support a finding of State action under the Federal Constitution. In Jackson v Metropolitan Edison Co. (supra) the court found no State action where a privately owned and operated utility in Pennsylvania discontinued service for nonpayment. The fact that the instant case involves denial of initial service rather than discontinuance of existing service does not render Jackson inapposite. Nor does the absence of an equivalent to section 12 of the Transportation Corporations Law in the Pennsylvania statutory framework sufficiently distinguish Jackson.
The court in Jackson dismissed the customer’s argument that extensive and detailed regulation converted the private action to State action (419 US, at p 350) and similarly rejected the contention that the monopoly status of the utility made its actions attributable to the State, holding that there was an insufficient nexus between the monopoly status and the challenged action. (Supra, at p 352.)
Regarding respondent’s argument that the enactment of section 12 of the Transportation Corporations Law imparts State action by creating a duty not existing at common law, we note that the nexus required is between the State and the denial of the protected right, not between the State and the creation of that right.
Viewing the pleadings most favorably to respondent, what happened in this case is that Con Ed incorrectly billed respondent for utility charges for which she had not contracted to pay. Section 12 of the Transportation Corporations Law in no way authorizes a utility to withhold service from a prospective customer who does not owe the company money. Con Ed’s denial of respondent’s application would, therefore, be in contravention rather than pursuant to State authorization. However, we express no opinion of the merits of respondent’s remaining causes of action against Con Ed or Lopez.
On the question of delegation of a sovereign function to a private entity, respondent urges that New York State has delegated to Con Ed the traditional State function of dispute resolution. Respondent argues that Con Ed’s bargain*396ing power of withholding service until the customer pays the disputed charges constitutes the power to resolve unilaterally any dispute over billing. This argument cannot be sustained. As respondent has demonstrated in this case, the PSC is receptive to hearing grievances over billings and will intervene to settle disputes. Moreover, an aggrieved customer is in no way barred from the courts of the State should the administrative remedy prove insufficient. We note also that under the Fourteenth Amendment, the Supreme Court has held that resolution of disputes between debtor and creditor is not traditionally an exclusive governmental function of the sovereign. (See Flagg Bros. v Brooks, 436 US, at p 161.)
In light of the foregoing, it is clear that Con Ed’s denial of respondent’s application cannot be deemed "State actian” for purposes of the Fourteenth Amendment. Determining whether the due process clause of the State Constitution may afford greater protection than does the Federal provision, by setting a lower threshold requirement of State involvement (see Sharrock v Dell Buick-Cadillac, 45 NY2d, at pp 159-160), requires analysis of the following determinative factors listed by the Court of Appeals in Sharrock (p 158): “the source of authority for the private action; whether the State is so entwined with the regulatian of the private conduct as to constitute State activity; whether there is meaningful State participation in the activity; and whether there has been a delegation of what has traditionally been a State function to a private person.”
. Regarding the source of authority for the private action, we refer to the following language by the Court of Appeals in Sharrock: “For State action purposes, there is a fundamental distinction between a statute which, in regulating previously lawful conduct, does nothing more than merely acknowledge its lawfulness * * * and one which authorizes otherwise impermissible or unconstitutional conduct” (45 NY2d, at p 161). The statute on which respondent relies, section 12 of the Transportation Corporations Law, merely authorizes the time-honored commercial practice of with- ' holding future services from a customer who has not paid for services previously rendered.
*397We decline to hold that the State of New York is so entwined in the regulation of Con Ed that the acts of Con Ed should be deemed State activity. In Taylor v Consolidated Edison Co. of N. Y. (552 F2d 39, 45), a case involving the question whether termination of service for meter tampering constituted State action, the Second Circuit, in reaching a finding of no State action, described the significance of regulation: “State regulation of utility termination, however, is not synonymous with state responsibility for the lack of a pretermination hearing. The existence of state action does not depend upon New York’s regulation of termination or its approval by order of Con Ed’s tariff but upon whether it has involved itself in the decision not to grant a hearing.”
As the New York Court of Appeals recognized in setting forth these factors for consideration, satisfaction of one of these criteria may not necessarily be determinative of the presence of State action. (Sharrock v Dell Buick-Cadillac, 45 NY2d, at p 158.)
New York State did not meaningfully participate in the activity here asserted to be State action. The action of which respondent complains, denial of her application for service, is conducted wholly by personnel of Con Ed. The only State participation in the activity was the intervention of the PSC on respondent’s behalf, exercising its supervisory powers to investigate respondent’s dispute and directing that she not be further deprived of service. (See Taylor v Consolidated Edison Co. of N. Y., 552 F2d, at p 46.)
Under the final factor set forth by the Court of Appeals for consideration, delegation of a sovereign function to a private entity, we find respondent’s arguments equally devoid of merit under the State Constitution as under the Federal. In the case at bar there is no delegation of traditionally sovereign adjudicative functions as in Sharrock v Dell Buick-Cadillac (supra).
In that case, the New York Court of Appeals held that State action was present for due process purposes under the State Constitution when a garageman forecloses on a statutory lien, even though the United States Supreme *398Court had previously held that no State action was present under the Fourteenth Amendment in an analogous setting, foreclosure of a warehouseman’s lien under section 7-210 of the Uniform Commercial Code.
Under sections 200, 201, 202 and 204 of the New York Lien Law, the distinguishing factor that prompted the Court of Appeals in Skarrock to afford greater protection under the State Constitution than would be provided under the Federal Constitution was the finality of the sale. The court stated that the Lien Law permitted the lienholder to “bypass the courts”, and that it “insulates the garageman from civil or criminal liability arising out of the sale”. (45 NY2d, at pp 161-162.) As noted previously, respondent is free to pursue a remedy against Con Ed in the courts of New York.
Regarding respondent’s claims for damages and injunctive relief against the PSC, we note at the outset that the claim for injunctive relief is moot. In the interim between the denial of respondent’s application and the pendency of this appeal, the Legislature has enacted the Home Energy Fair Practices Act (L 1981, ch 713), which provides detailed safeguards to protect persons receiving public assistance from being deprived of utility service, (see Public Service Law, § 30 et seq.)
Respondent’s argument that the PSC’s inaction constitutes “State action” depriving respondent of a constitutionally protected right is legally insufficient. The commission’s failure to promulgate regulations which might have prevented respondent’s injury was not alleged to have been willful. In its rule-making capacity, the PSC is a delegate and alter ego of the Legislature, acting pursuant to the police power. (See Matter of Trustees of Vil. of Saratoga Springs v Saratoga Gas, Elec. Light & Power Co., 191 NY 123, 134.) We refer in this regard to the statement of the Second Circuit describing the adequacy of rule-making by the PSC: “ ‘reform may take one step at a time, addressing itself to the phase of the problem which seems most acute to the legislative mind.’ ” (Taylor v Consolidated Edison Co. of N. Y., 552 F2d 39, 45, supra.) Inasmuch as we decline to hold that the inaction of the PSC constitutes “State action”, respondent has failed to state a constitutional *399claim against the PSC. Therefore, the PSC’s motion to dismiss should be granted in its entirety.
Accordingly, the order and judgment, entered on March 29, 1982, at Supreme Court, New York County (Ryp, J.), which granted partial summary judgment in favor of respondent on the first two causes of action on constitutional grounds, and denied motions by Con Ed and the PSC to dismiss, except for granting so much of the PSC’s motion as sought to dismiss the damage claim, but granted leave to renew the cause in the Court of Claims, should be reversed, on the law, without costs, judgment entered dismissing in their entirety respondent’s first two causes of action, and a declaration made that no State action is present under the circumstances of this case.

. That section provides in relevant part: “§ 1983. Civil action for deprivation of rights. Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other H proper proceeding for redress.”


. Counsel for respondent stated at oral argument that the purpose of asserting the constitutional cause of action against Con Ed, in addition to the negligence claim, was to support respondent’s claim for punitive damages.


. See 16 NYCBJR 143.8 (a), which provides in relevant part: “Billing disputes, (a) Every electric corporation shall establish procedures whereby any complaint filed with such corporation by any customer thereof in regard to any bill for service rendered or any deposit required will be promptly investigated in an appropriate and fair manner, with the result of such investigation being promptly reported to the complaining customer.”


. That section provides in relevant part: “upon written application of the owner or occupant of any building * * * and payment by him of all money due from him to the corporation, it shall supply gas or electricity as may be required”. It is noteworthy that the Legislature amended section 12 of the Transportation Corporations Law, effective in 1981, to reflect the protections afforded recipients of publiqassistance by contemporane*393pus amendments of section 30 et seq. of the Public Service Law. Before those amendments, termination was only proscribed in such cases if utility payments were made directly by DOSS.


. Inasmuch as we hold that respondent’s constitutional claim against the PSC fails because of the absence of State action, we do not consider the correctness, at that stage of the proceeding, of Special Term’s dismissal of respondent’s damage claim with leave to renew the cause in the Court of Claims. (Cf. Schaffer v Evans, 57 NY2d 992.)